392 F.2d 579
INTERNATIONAL SALT COMPANY, Appellant,v.OHIO TURNPIKE COMMISSION, Appellee.
No. 18915.
United States Court of Appeals Eighth Circuit.
April 3, 1968.

Richard W. Johnson, of Johnson & Thompson, Minneapolis, Minn., for appellant; Howard F. Ordman, of Putney, Twombly, Hall & Skidmore, New York City, was on the brief and reply brief with Richard W. Johnson, Minneapolis, Minn.
William E. Mullin, of Mullin, Galinson & Swirnoff, Minneapolis, Minn., and Lockwood Thompson, General Counsel, Ohio Turnpike Commission, Cleveland, Ohio, for appellee. Francis K. Cole, Asst. Gen. Counsel, and James C. McGrath, Staff Counsel, Ohio Turnpike Commission, Berea, Ohio, were with William E. Mullin, Minneapolis, Minn., and Lockwood Thompson, Cleveland, Ohio, on the brief.
Before VOGEL, Senior Circuit Judge, LAY, Circuit Judge, and BECKER, Chief District Judge.
PER CURIAM.


1
This is an interlocutory appeal pursuant to 28 U.S.C.A. § 1292(b) of a District Court order extending the provisions of § 5 (a) of the Clayton Act, 15 U.S.C.A. § 16(a) (prima facie evidence rule) to this private treble damages action based on a violation of § 1 of the Sherman Act, 15 U.S.C.A. § 1. The order appealed from applies § 5(a) to this case, notwithstanding that appellant successfully contested the criminal action against itself and that appellant entered a consent decree in the government's civil action against itself and others prior to the determination of that civil action. We are in full accord with Judge Larson's carefully considered and well expressed opinion in State of Michigan v. Morton Salt Co., D.C.Minn., 1966, 259 F. Supp. 35, 57, 61-64. On the basis of that determination, this case is affirmed.